. ,..




          OFFICE OF THE ATTQRNEY     GENERAL    OF TEXAS



                                        d      April 17,   39
                                       4
                                     -..              t"
        Eon. s. a..(Dill) Morrison
        CrhnincilDiStriOt Attorney
        Cameron, Terss
        DearSir:
Hon. W. A. (Sill)Morrison, April 17, 19'39,Pqe        2



     vlded shall, as provided In Section 32, ArtI-
     ole 1, order local_ option
                         _    _ eleotlon
                                 _    - for
                                         _ - -the
                                                -
     purpose or determlnlng wbetber alOOhollC Imter-
     ages of the various types and aloohollc contents.
     he;;Edprvided shall be legalized or pro-
            .
            It Is rurther provided in said article that:




          ~a&.ns~prohihitingthesa~         ofallal-
     oohollo betere@m*
          This 16 ~oiiirl,aa&etion   to be E&d VI&&
the gale of allaleobollo beverages has baenl~llmd,
*or&ore,    the mrd6   *fcr   pmhlbltw   the sale   of d$
aboholle benrages* aad *again8t prohlbltisg
                                          the sale
ofa&aloohollo bwer88eP 8hO&%be     p&tad  ontbe
        .

          Clearly, under the pnnirrIon8 ofAz&ti~e 66640,
here&orereremdto        i?t&   ama in whlehtbs>lOO&
option eleotlon Is to &e held is wet, the pr           to
be voted on Is a prohibitory done, IOU will     ..~ deal-
6IOns In the Soll0wl.q case8 to au@pert our Op3.alOa a8
herein stated:
            Moyer n. Xelley,Tex, Oh. App. 95 SV'Zad SOS,
writ dIsmIsses;
            Flowersvs. Shearer,Tex. QIv. App..107WI 2nd
1049;                               .,
          Whitmire va. State, ~1%~Tex. Grim. Rep, 972,
94 Sfk2nd 742.
    Hon. K. A. (Bill) Morrisonz,April 17, 19S9,-Page 3



              74th   the use of the words as set out above,
    on the ballot,   there will not be a fatal varlanea between
    the ballot and   ths petition oalling for tbls sleotlon
    u!doh uses the   following words:
              To detsrmlnewhether or not the sale
         of all liquor 8hall bs prohibited In 8aid
         ulslaortgtf.*




                                        ,’




,